 Case 4:19-cv-00210-SDJ Document 10 Filed 10/09/19 Page 1 of 1 PageID #: 27




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 MARY K. CORNELIUS,

      Plaintiff,                                        Case No. 4:19-cv-00210-ALM-KPJ

 v.

 ELEVATE RECOVERIES, LLC,

      Defendant.

                                   NOTICE OF DISMISSAL

        NOW COMES the Plaintiff, MARY K. CORNELIUS, and pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i), hereby dismissing his claims against Defendant, ELEVATE RECOVERIES, LLC,

with prejudice, with both parties to bear their own attorney’s fees and cost.


Dated: October 9, 2019                                       Respectfully submitted,

                                                             MARY K. CORNELIUS

                                                             By: /s/ Mohammed O. Badwan

                                                             Mohammed O. Badwan
                                                             SULAIMAN LAW GROUP, LTD.
                                                             2500 South Highland Avenue
                                                             Suite 200
                                                             Lombard, Illinois 60148
                                                             +1 630-575-8181
                                                             mbadwan@sulaimanlaw.com
